UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2013 WORTHINGTON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation) 001-08399 (Commission File Number) 31-1189815 (IRS Employer Identification No.) 200 Old Wilson Bridge Road, Columbus, Ohio (Address of principal executive offices) 43085 (Zip Code) Registrant’s telephone number, including area code:(614) 438-3210 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On October 18, 2013, Worthington Industries, Inc. (“Worthington”) announced it has finalized its agreement with Nisshin Steel Co., Ltd. (“Nisshin”) and Marubeni-Itochu Steel Inc. (“MISI”) to form a joint venture called Zhejiang Nisshin Worthington Precision Specialty Steel Co., Ltd.Located near Shanghai, China the joint venture will produce cold rolled strip steel primarily for the automotive industry.Worthington owns a 10 percent stake in the joint venture with the option to increase ownership and Japanese partners Nisshin and MISI own 55 and 35 percent respectively. Item9.01 Financial Statements and Exhibits. (a) – (c) Not applicable. (d) Exhibits: 99.1News Release issued by Worthington Industries, Inc. on October 18, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORTHINGTON INDUSTRIES, INC. Date:October 18, 2013 By:/s/ Dale T. Brinkman Dale T. Brinkman, Vice President – Administration, General Counsel and Secretary
